Citation Nr: 9915718	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hepatitis.

This matter was remanded by the Board in September 1996, at 
which time the RO was directed to schedule a VA examination 
for the veteran and obtain legible copies of previously 
submitted laboratory reports.  The Board notes that the RO 
intended to comply with such requests; however, to date, the 
veteran has never responded.  On three occasions in October 
1996, December 1996, and in April 1998, the RO attempted to 
communicate with the veteran to request treatment records and 
inform him of a May 1998 VA examination scheduled with a 
hepatologist.  The veteran failed to report for the May 1998 
examination.  Thus, as per the provisions set forth in 
38 C.F.R. § 3.655, the veteran's claim will be reviewed based 
on the evidence of record.  38 C.F.R. § 3.655 (1998).


FINDING OF FACT

Evidence of a medical nexus between post-service disability 
and the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A laboratory report from Riverside General Hospital dated in 
December 1970 is of record in which the veteran complained of 
cough and chest pain.  The veteran's service medical records 
also are of record.  An August 1971 pre-enlistment 
examination is silent for any findings, notations, or 
diagnoses related to hepatitis.  In the report of medical 
history attached to the August 1971 examination report, the 
veteran indicated that he did not know if he had ever had 
experienced jaundice or hepatitis.  Further, the veteran's 
service medical records include a medical record that 
reflects complaints of chills and a cough in August 1973 and 
a report that the veteran was vomiting and unable to keep 
food down as noted in an entry in July 1974.  Otherwise, the 
veteran's service medical records are negative for any 
pertinent findings, complaints, or notations.

Post-service records include laboratory reports from 
Riverside General Hospital dated in September 1974 in which 
the examiner diagnosed the veteran with probable protracted 
infectious hepatitis.  In that report is noted that the 
veteran reported to have lived with a hepatitis patient 
("junky") two months earlier.  Some of the laboratory 
records accompanying these records are not legible.  

Private medical records dated from May 1992 to August 1992 
reveal overall complaints of nausea, back and shoulder pain 
or other treatment for unrelated wounds.  

VA outpatient records for treatment rendered from April 1991 
to February 1994 primarily relate to anxiety due to family 
problems and previous head trauma, a fractured tibia and 
fibula and orthopedic follow-up.  In a clinical record dated 
in March 1993, the veteran reported a history of cirrhosis of 
the liver.  A VA hospital summary for admission in March 1994 
for treatment related primarily to polysubstance abuse and 
organic mood disorder reveals a history of hepatitis.  It was 
noted that he had track marks and lesions attributable to the 
drug use.  A June 1994 VA examination relates to the 
veteran's mental disorders.  Otherwise, the record discloses 
that the veteran failed to report for a VA examination 
scheduled for May 1998.

During the veteran's personal hearing conducted in September 
1993, the veteran testified that he was treated for hepatitis 
eleven days after separation from service.  Transcript (T.) 
at 2.  The veteran further stated that prior to separation, 
he began to feel nauseous and threw up several times, but at 
that time, he thought that he just had some type of flu. (T.) 
at 2.  At the time of separation, the veteran testified that 
he was sent to Camp Pendleton's Correctional Facility and ate 
in the same cafeteria as the prisoners.  (T.) at 2.  The 
veteran stated that shortly thereafter, his eyes turned 
yellow and his urine turned dark in color, and was told by 
one of the servicemen that he had hepatitis.  (T.) at 2.  The 
veteran stated that he did not go for treatment at that time, 
but was told by one "guy" that he should take vitamins.  
(T.) at 3.  

The veteran further testified that for about six months after 
service, he felt very sick, could not keep any food in his 
system, and everything he ate had to be boiled.  
(T.) at 3.  He also stated that his entire family and his 
girlfriend's family had to get a shot.  (T.) at 3.  The 
veteran stated that he was in Riverside Hospital only for one 
day and said that he might have been given some vitamins.  
(T.) at 3.  Also, the veteran stated that the doctor told him 
that yellow jaundice accompanies hepatitis and that it would 
damage his liver.  (T.) at 3.  Although the veteran was sick 
for four to six months, he did not return for treatment 
because he was told that nothing else could be done for him.  
(T.) at 4.  The veteran also testified that he had never felt 
so sick in his entire life as he did during that time.  (T.) 
at 4.  

Thereafter, the veteran said that he felt better after that 
time, but he continued to have heartburn ever since he had 
been diagnosed with hepatitis.  (T.) at 4.  In the early 
1980s, the veteran said that he began to have symptoms 
related to peptic ulcers and at one point was hospitalized.  
(T.) at 4, 5.  The veteran reported that he had passed out 
and when he woke up, he was in the hospital and was told that 
he had been bleeding internally.  (T.) at 5.  The veteran 
stated that the doctor told him that his liver was fatty and 
likely functioning at half of its capability.  (T.) at 5.  
The veteran reported that he was in the hospital for about 20 
days.  (T.) at 5.  

The veteran also testified that a car hit him while he was 
walking and he was in a coma for a while.  (T.) at 6.  The 
veteran stated that he was told that there were marks on his 
liver from the impact of the stick shift of the car.  (T.) at 
6.  The veteran said that he was asked whether he had been 
diagnosed with hepatitis previously because the doctor 
noticed that his liver was enlarged.  (T.) at 6.  He was 
given some medication and vitamins at that time.  (T.) at 6.  
The veteran also testified that he currently has symptoms 
related to hepatitis, such as nausea and vomiting.  (T.) at 
7.  When questioned about drinking alcohol, the veteran 
stated that he has had some problems in the past with binge 
drinking, but is aware that he cannot drink because of his 
liver problem.   (T.) at 7.  The veteran also testified that 
prior to service, he never drank alcohol, but that he began 
to drink during service.  (T.) at 10, 11.  From around 1980 
to 1989, the veteran had a problem with drinking and entered 
a special program.  (T.) at 11.  

The veteran stated that Social Security disability benefits 
were pending at the time of his hearing.  (T.) at 12.  

Analysis

The veteran in this case alleges that he is entitled to 
service connection for hepatitis and has presented competent 
evidence in support of his claim.  Initially, the Board notes 
that in well grounded cases, service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service in the Armed 
Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  VA regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Nonetheless, overall, 
the veteran in this case has not presented a well grounded 
claim, and as such, his claim of entitlement to service 
connection for hepatitis must be denied.

Essentially, the veteran has failed to present competent 
evidence of a medical nexus between any post-service 
hepatitis and his period of active service.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  
The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).

However, the veteran in this case has not submitted evidence 
that tends to relate any inservice injury or disease to his 
post-service diagnosis of hepatitis.  As stated above, the 
veteran's service medical records are silent for any 
complaints or notations of hepatitis or any related 
symptomatology.  See Savage at 497.  Other than complaints of 
nausea, cough, and flu-like symptoms, the veteran's service 
medical records are devoid of any pertinent findings.  The 
Board is cognizant of the September 1974 diagnosis of 
probable protracted infectious hepatitis and is aware that 
such diagnosis is close in time to the veteran's separation 
from service.  Furthermore, clinical records from separation 
to date include a reported history of hepatitis.  Thus, there 
is no question that the veteran demonstrates current liver 
disability.

Nonetheless, in spite of the above findings, the Board notes 
that it is incumbent upon the veteran to produce evidence of 
a causal link between post-service liver disability and his 
period of military service.  See Caluza at 506.  Failure to 
meet all three prongs under Caluza necessarily means that the 
Board must deny the veteran's claim of entitlement to service 
connection for lack of a well grounded claim.  Further, where 
the determinative issue turns on the facts, lay testimony 
will suffice to establish a well grounded claim as long as 
the other elements are satisfied.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, where such issue relates 
to medical diagnosis or etiology, such as in this particular 
case, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, the 
veteran has not submitted competent evidence of a medical 
nexus between current disability and service. 

Although the Board presumes the veteran's statements to be 
true for the purpose of determining whether a case is well 
grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
absent evidence that the veteran is qualified to render a 
medical opinion competent, such statements do not constitute 
competent evidence sufficient to establish a meritorious 
claim.  Murphy at 81.  Thus, the veteran's statements offered 
during his personal hearing in which he testified that at 
separation, he contracted hepatitis at a correctional 
facility, do not amount to competent medical evidence.  
Further, the veteran's assertions that the nausea and 
vomiting he experienced while in service were connected to 
the September 1974 diagnosis of hepatitis also do not equate 
with competent evidence so as to render his service 
connection claim plausible.  Id.  Thus, in this respect, the 
veteran has failed to establish a well grounded claim.

Moreover, as noted above, this matter was before the Board 
previously and was remanded in September 1996 for further 
development.  However, since that time, the veteran has not 
put forth any medical evidence in support of his claim.  In 
fact, the RO attempted on three different occasions to 
contact the veteran with regard to the remand directives, in 
particular, with the need for further treatment records and a 
rescheduled VA examination by a hepatitis specialist.  
Nonetheless, in spite of the RO's efforts, the veteran has 
not responded to the requests and failed to report for the 
May 1998 VA examination.  The veteran is reminded here that 
even in cases in which the duty to assist is triggered, the 
duty " . . . is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, 
under 38 C.F.R. § 3.655 where a veteran fails to report for a 
VA examination scheduled in tandem with his original service 
connection claim without evidence of good cause, the Board 
will evaluate the particular claim based on the evidence of 
record.  38 C.F.R. § 3.655.  In this case, whereas the 
veteran failed to report for the May 1998 VA examination, the 
Board necessarily has reviewed his claim based on that 
evidence already of record.  

Therefore, in light of the above, the Board concludes that 
the veteran's claim of entitlement to service connection for 
hepatitis must be denied for lack of a well grounded claim.


ORDER

Entitlement to service connection for hepatitis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

